Citation Nr: 0022142	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  91-48 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as secondary to service-connected disabilities of the 
cervical spine and right shoulder.

2.  Entitlement to service connection for residuals of a left 
iliac bone graft with nerve damage.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss. 

4.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
and the RO in Wichita, Kansas.  In a decision of January 
1990, the RO in Togus, Maine, denied service connection for 
headaches claimed as secondary to a service-connected 
cervical spine disorder.  A hearing was held at the Wichita, 
Kansas, RO in November 1990.  In a decision of August 1991, 
the RO denied service connection for a left hip graft site.

The Board remanded the case for additional development in 
October 1992.  In a decision of April 1994, the Baltimore, 
Maryland, RO denied service connection for a brain injury and 
denied service connection for hearing loss on the basis that 
there was no new and material evidence to reopen previously 
denied claims for those disorders.  In January 1995, the 
Board again remanded the case for additional development.  
The Board noted that the new and material evidence standard 
was not applicable with respect to the claim for service 
connection for a head injury because the veteran had 
perfected an appeal with respect to the original denial of 
that claim in June 1985 and that the Board, in a previous 
decision of January 1988, had not adjudicated that appeal.   

The RO in Baltimore issued another rating decision in June 
1996.  In July 1997, the Board issued a decision which 
adjudicated certain issues, but remanded the claim for 
service connection for residuals of a head injury, the claim 
for service connection for headaches, the claim for service 
connection for residuals of a left iliac bone graft, and the 
issue of whether there is new and material evidence to reopen 
a claim for service connection for hearing loss.  The 
Wichita, Kansas, RO subsequently conducted additional 
development of evidence which had been requested in the 
remand.  In a rating decision of June 1999, the RO granted a 
claim for service connection for gastroesophageal reflux, but 
confirmed the denial of the other issues on appeal.   The 
case is now ready for appellate review.  

The Board notes that in an informal hearing presentation of 
May 2000, the veteran's representative presented argument 
pertaining to claims for increased ratings.  Such issues, 
however, have not been addressed by the RO or developed for 
appellate review.  Accordingly, the Board refers the 
representative's arguments to the RO for any appropriate 
action.  

The Board has found that additional procedural development is 
required with respect to the claim for service connection for 
residuals of a head injury.  Accordingly, that issue is the 
subject of a remand located at the end of this decision.


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence that 
her current headaches are related to service, or were caused 
or aggravated by a service-connected disability.

2.  The veteran's iliac crest bone graft scar with nerve 
damage is one of the usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before service.

3.  In a January 1988 decision, the Board denied service 
connection for hearing loss.

4.  The additional evidence received since January 1988 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for hearing loss.


CONCLUSIONS OF LAW

1.  The claim for service connection for headaches, claimed 
as secondary to service-connected disabilities of the 
cervical spine and right shoulder, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The residuals of a left iliac bone graft with nerve 
damage are not a disability for which compensation may be 
paid.  38 C.F.R. § 3.306(b)(1) (1999).  

3.  The Board's January 1988 decision which denied service 
connection for hearing loss is final.  38 U.S.C.A. §§ 7103, 
7104 (West 1991).

4.  Evidence received since January 1988 is not new and 
material, and the veteran's claim for service connection for 
hearing loss has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as an organic neurological disorder is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that the veteran has previously 
established service connection for a cervical spine injury 
with radiculopathy, C6-7, rated as 40 percent disabling; 
internal derangement of the left knee with surgical scar, 
rated as 20 percent disabling; residuals of a right shoulder 
injury, rated as 10 percent disabling; gastroesophageal 
reflux disease, rated as 10 percent disabling; frostbite, 
rated as noncompensably disabling; and tinea versicolor, also 
rated as noncompensably disabling.

I.  Entitlement To Service Connection For Headaches, Claimed
 As Secondary To Service Connected Disabilities Of
 The Cervical Spine And Right Shoulder.

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases 
which the determinative issue is one involving medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  If it is not well grounded, the 
claim must be denied and there is no further duty to assist 
the veteran with the development of evidence pertaining to 
that claim.  See 38 U.S.C.A. § 5107(a) (West 1991).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as established 
by lay or medical evidence, as appropriate; third, there must 
be competent evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Lathan v. Brown, 
7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The nexus to service may also be satisfied by 
the presumption noted above.  See Traut v. Brown, 6 Vet. App. 
495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  In the case of a claim for secondary service 
connection, element number three may be satisfied with 
medical evidence linking the asserted secondary condition to 
the service-connected disability.  See Velez v. West, 11 Vet. 
App. 148, 158 (1998); see also Locher v. Brown, 9 Vet. App. 
535, 538 (1996).  

The Court has indicated that, alternatively, a claim may be 
well grounded based upon application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such a condition.  That evidence must be medical, 
unless is relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  See Savage, 
10 Vet. App. at 498.

The Board notes that the veteran's service medical records 
include service medical records dated in January and February 
1984 which show that the veteran reported having a headache 
after being involved in an auto accident.  Similarly, a 
medical report from Louis Tribulato, M.D., dated in June 
1985, shows that the veteran was seen in March 1984 (during 
service) at which time she complained of having headaches 
after being in an automobile accident.  A service medical 
record dated in May 1984 shows that the veteran had 
consistent improvement in headaches.  Her condition was 
stable, but did worsen with increased levels of tension and 
work.  

Significantly, however, post-service medical treatment 
records show that the veteran has been treated for headaches 
due to other causes.  A private medical record from the 
Eastern Maine Medical Center dated in April 1987 shows that 
the veteran was seen for treatment of a headache which began 
after a vacuum cleaner part fell off a shelf and struck her 
on the head.  The pertinent diagnosis was post head injury 
syndrome.  A private medical record from the Eastern Maine 
Medical Center dated in February 1989 shows that the veteran 
reported a complaint of having a flu-like syndrome with aches 
and pain, epigastric discomfort, a sore throat and a 
throbbing headache.  It was noted that she had experienced a 
syncopal episode at the top of a flight of stairs and woke up 
at the bottom of the stairs.  Since then she experienced 
increasing generalized cervical, dorsal, and lumbar 
discomfort.  She reportedly did not have a true headache, but 
rather a discomfort in the neck that shot up the back of her 
scalp.  The impression was neck and back strain, resolving 
flu syndrome, with a syncopal episode.  The Board notes that 
these records do not reflect that the veteran's headaches was 
due to her service-connected cervical spine disorder and 
right shoulder disorder, but were instead associated with 
post-service injuries and illness.  

The report of a VA examination conducted in December 1989 
shows that the veteran gave a history of having pain and 
stiffness in her neck, and also of having occipital 
headaches.  She said that her headaches lasted from 3 days to 
3 weeks and occurred approximately 3 times per month.  She 
said that the headaches were more frequent than they had been 
6 months earlier.  The report does not contain an opinion 
regarding the cause of the headaches.  

The report of a psychiatric examination conducted by the VA 
in May 1990 shows that the veteran's complaints included that 
of having severe headaches.  Following examination, the 
pertinent diagnosis was migraine headaches.  There was no 
indication that the disorder was related to service or to a 
service-connected disability.

During a hearing held at the RO in November 1990, the veteran 
testified that her service-connected cervical spine disorder 
caused her neck muscles to get tense, and that this caused 
her to develop headaches.  Although the veteran has given her 
own opinion that her service-connected cervical spine 
disorder caused chronic headaches to develop, the Court has 
held that lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
See also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), in 
which the Court held that a veteran does not meet his burden 
of presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.

The report of a psychiatric examination conducted by the VA 
in June 1993 shows that the veteran's complaints included 
having frequent headaches.  However, the report does not 
contain an opinion as to the cause of those headaches.  A VA 
neurological examination report addendum dated in January 
1996 shows that the veteran had reported complaints of having 
headaches which occurred several times per week.  The 
pertinent diagnosis was chronic headaches.  The examiner did 
not give an opinion regarding the cause of the headaches.  

A VA medical record dated in June 1999 shows that the veteran 
was treated for complaints of cervical pain and occipital 
headaches.  However, the treatment record does not contain a 
medical opinion showing that the cervical disorder caused or 
aggravated the headaches.  

The fact that the veteran's own account of the etiology of 
her disability was recorded in some of her medical records is 
not sufficient to support the claim.  In LeShore v. Brown, 8 
Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

In summary, the veteran has not presented any competent 
evidence that her current headaches are related to service, 
or were caused or aggravated by a service-connected 
disability.  Accordingly, the Board concludes that the claim 
for service connection for a headache disorder claimed as 
secondary to a service-connected disability is not well 
grounded and there is no further duty to assist the veteran 
with development of evidence pertaining to this claim.

II.  Entitlement To Service Connection For Residuals Of A
 Left Iliac Bone Graft With Nerve Damage.

The veteran contends that the RO made a mistake by denying 
her claim for service connection for residuals of a left 
iliac bone graft with nerve damage.  She asserts that ever 
since she had surgery in service she has had pain in the area 
of the surgery and sometimes limps.  She presented testimony 
to this effect during a hearing held at the RO in November 
1990.  

The report of a medical examination conducted in August 1980 
for the purpose of the veteran's entrance into service shows 
that she had an abnormal nose with loss of part of the 
cartilage.  A service medical record dated in September 1981 
shows that the veteran underwent surgery for treatment of a 
saddle nose deformity which had existed prior to service.  
The surgery involved removal of a small segment of bone from 
her left iliac crest which was then implanted in her nasal 
dorsum.  Postoperatively, she had a limp associated with the 
donor site pain.  She was discharged on the second 
postoperative day.  A service medical record dated later in 
September 1981 shows that the crest wound was well healed and 
looked good.  The sutures were removed.  There was still mild 
discomfort on ambulation, but it was improving and was 
expected to resolve within 2 to 4 weeks.  

The report of a medical examination conducted in service in 
October 1982 shows that the findings included a 3 centimeter 
surgical scar along the left anterior superior iliac crest 
which was well healed and nonsymptomatic (WHNS).  

A letter from John Wertzberger, M.D., dated in October 1985, 
shows that the veteran reported complaints of having had 
numbness involving the lateral femoral cutaneous nerve on the 
left after having a bone graft done for a deviated septum.  
This was a purely sensory nerve, but it was aggravating to 
her, particularly when her pants and other clothing rubbed on 
the thigh.  

A VA medical treatment record dated in February 1990 shows 
that the veteran reported that she fell on some ice earlier 
that month.  She said that she fell on her lateral left side.  
She had some pain in her lower back, and pain radiating 
around her back and groin area.  On examination, there was 
some pinpoint tenderness posteriorly in the left sacroiliac 
joint and left iliac crest.  An x-ray of the hip showed an 
area on the left iliac crest where bone harvesting was done 
previously, but no other acute disease was seen.  The 
assessment was acute contusion - left hip, probably bruising 
of the lateral cutaneous nerve causing paresthesia.  

The report of a disability evaluation examination conducted 
by the VA in June 1990 shows that the veteran had a history 
of having a bone graft taken from the left ilium during 
service about 1981 to repair a nasal problem.  The veteran 
reported that after they removed the bone graft from the 
ilium, she had residual numbness over the anterior thigh 
region.  On objective examination, there was a healed scar 
over the anterior left ilium extending from the region of the 
anterior superior iliac spine posteriorly for a couple of 
inches.  The veteran had a sensory deficit distal to this 
compatible with the lateral femoral cutaneous nerve.  The 
pertinent diagnosis was probable injury to lateral femoral 
cutaneous nerve, left, associated with taking of bone graft 
from the left pelvic region.  The examiner commented that 
there appeared to be a relationship between the harvesting of 
the bone graft from the left anterior ilium and her 
complaints of numbness and discomfort because it was it an 
anatomic distribution consistent with some injury to a 
peripheral nerve at that time.

A VA neurological examination report addendum dated in 
January 1996 shows that the examiner indicated that he had 
been requested to comment on the residuals of a bone graft 
from the left hip.  The examiner stated that the veteran had 
not complained to the examiner of any numbness or paresthesia 
in the area of the donor site.  Moreover, the examination 
revealed no neurological deficits.  The pertinent diagnosis 
was donor site from the iliac graft without neurologic 
deficits.

In reviewing the pertinent evidence, the Board notes that 
there is a question as to whether the veteran currently has a 
disability affecting the iliac graft site.  Nevertheless, 
even assuming the current existence of such a disability, the 
Board finds that it is not a disorder for which service-
connected disability compensation may be paid.  The surgery 
which the veteran had in service was for the purpose of 
ameliorating her pre-existing injury.  Under 38 C.F.R. 
§ 3.306(b)(1)(1999), the usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
service, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  The Board finds that the veteran's 
iliac crest donor site scar is one of the "usual effects of 
medical or surgical treatment."  There is no current 
competent evidence that there is more than a mere surgical 
scar with questionable neurological damage that may be 
considered an unusual complication of surgery.  The Board 
notes that under the applicable regulation contemplates that 
ameliorative surgery may result in residuals such as poorly 
functioning parts.  For this reason, allowance of service 
connection for a left hip donor site disability is precluded 
by 38 C.F.R. § 3.306(b)(1)(1999).  Accordingly, the Board 
concludes that service connection for the residuals of a left 
iliac bone graft with nerve damage is not warranted.



III.  Whether New And Material Evidence Has Been Presented To
 Reopen A Claim For Service Connection For Hearing Loss.

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered to be a disability under VA regulations.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(1999).  

The Board notes that the veteran's claim for service 
connection for hearing loss was considered in the past, 
including a Board decision in January 1988.  The Board's 
decision is final.  See 38 U.S.C.A. §§ 7103, 7104.  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  The first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence has 
been presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  

The Board found in the decision of January 1988 that the 
veteran's service medical records showed that her hearing was 
within normal limits during active military service as well 
as on an initial VA audiology examination in April 1985.  The 
Board noted that a VA audiometry examination of December 1986 
reflected a decrease in discrimination ability, but concluded 
that the evidence showed that it was not related to service 
since it had apparently occurred after the April 1985 VA 
examination.  

The additional evidence received since January 1988 includes 
testimony given by the veteran during a hearing held in 
November 1990.  However, the veteran did not address the 
issue of service connection for hearing loss during that 
testimony.  

The additional evidence which has been presented also 
includes the report of a neurological examination conducted 
by the VA in January 1996 which shows that the veteran's 
hearing was found to be within normal limits.  The additional 
evidence also includes various medical treatment records; 
however, none contain any references to hearing loss.

The Board finds that, although several new items of evidence 
have been presented since the prior denial, the evidence is 
not material as it does not address the question of whether 
the veteran's current hearing loss disability was related to 
her period of service.  In light of the lack of relevant 
medical evidence, the Board finds that the additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  For this 
reason, the Board concludes that the additional evidence 
presented since January 1988 is not new and material, and the 
claim for service connection for hearing loss has not been 
reopened.


ORDER

1.  Service connection for headaches, claimed as secondary to 
service-connected disabilities of the cervical spine and 
right shoulder, is denied.

2.  Service connection for residuals of a left iliac bone 
graft with nerve damage is denied.

3.  The veteran's claim for service connection for hearing 
loss has not been reopened.  The appeal is denied.


REMAND

In both the January 1995 remand and the July 1997 remand, the 
Board instructed the RO to adjudicate the veteran's claim for 
residuals of a head or brain injury on a de novo basis, 
without regard to any purported prior final denials.  Such 
action was not undertaken pursuant to the Board's request.  
On the contrary, in a rating decision of June 1999, the RO 
once again adjudicated the claim on the basis of whether 
there was new and material evidence.  The same standard was 
applied in the supplemental statement of the case issued that 
same month.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should adjudicate the claim for 
service connection for residuals of a 
head or brain injury on a de novo basis.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

